DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

    EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Tim Gerlack on June 09/2022.

Please amend the applicant as follow:

5.	Claims 22-26 have been canceled.


Allowable Subject Matter
6.	Claims 1-3, 5-7, 9-13, 15-17, 19-21, 32 are allowed.
7.       The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the closest prior art of record, Kim (US 2019/0141515) teaches a method performed by a network node for secure handling of early data transmission during Random Access procedure before Radio Resource Control, RRC, setup is complete, the method comprising: 
receiving, from a wireless device, a RRC message comprising a resume connection request and data; 
based on stored security information, 
However, Kim alone or in combination fails teaches or fairly suggest;
determining that the RRC message is suspicious; and 
in response to determining that the RRC message is suspicious, taking an action wherein taking the action comprises:
storing the data included with the RRC message;
transmitting a message to the wireless device to direct the wireless device to enter a connected state; 
receiving an additional message from the wireless device; and 
assessing the validity of the RRC message based on stored security information and information in the additional message.  

Dependent claims 2-3, 5-7, 9-10, 12-13, 15-17, 19-21, and 32 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641